Citation Nr: 0636954	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  04-26 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for alcohol dependence 
as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who had active service from May 
1967 to May 1969.  The case is before the Board of Veterans' 
Appeals (Board) on appeal from a June 2003 rating decision by 
the Portland Regional Office (RO) of the Department of 
Veterans Affairs (VA) that granted service connection for 
PTSD and assigned a 10 percent evaluation, effective October 
28, 2002; and denied service connection for alcohol 
dependence secondary to PTSD.  A June 2004 rating decision 
increased the rating for PTSD to 30 percent, effective 
October 28, 2002 and continued to deny service connection for 
alcohol dependence as secondary to PTSD.   


FINDINGS OF FACT

1.  Throughout the appeal period the veteran's PTSD has been 
manifested by occupational and social impairment due to 
nightmares, intrusive memories, dysphoria, feelings of 
detachment, restricted range effect, insomnia, intermittently 
exaggerated startle response, and intermittent nervousness; 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; and impaired abstract thinking was not 
shown.

2.  Service connection for alcohol dependence on a direct 
basis, for purposes of VA compensation, is precluded by law.  

3.  The veteran's alcohol dependence disorder is not shown to 
be related to the veteran's service-connected PTSD.




CONCLUSION OF LAW

1.  A rating in excess of 30 percent rating is not warranted 
for the veteran's PTSD. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code (Code) 9411 (2006).

2.  Service connection for alcohol dependence on a direct 
basis is denied as a matter of law. 38 U.S.C.A. §§ 105, 1131 
(West 2002); 38 C.F.R. §§ 3.1(m), 3.301, 3.310(a) (2006); 
Sabonis v. Brown, 4 Vet. App. 384 (1993).

3.  Service connection for alcohol dependence as secondary to 
service-connected PTSD is not warranted. 38 C.F.R. §§ 
3.1(m)(n), 3.301, 3.310(a) (2006); Allen v. Brown, 7 Vet. 
App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform 
the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  
The veteran has been advised of VA's duties to notify and 
assist in the development of his claims and notified of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In a letter dated in 
February 2003 (prior to the June 2003 rating decision), the 
RO notified the veteran of the information and evidence 
needed to substantiate and complete his claims, of what part 
of that evidence he was to provide, and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The June 2003 rating decision, which assigned the initial 10 
percent rating, advised the veteran of the basis for the 
rating.  In the June 2004 statement of the case (SOC) (that 
increased the rating to 30 percent), the June 2004 rating 
decision, and the February 2005 supplemental SOC, he was 
properly (see VAOPGCPREC 8-2003 (Dec. 2003)) provided notice 
regarding the "downstream" issues of an increased initial 
ratings and what the record showed.  While the February 2003 
letter did not advise the veteran verbatim to submit 
everything he had pertinent to his claim, it explained the 
type of evidence necessary to substantiate his claim and 
asked him to submit any such evidence.  This was equivalent 
to advising him to submit everything in his possession 
pertinent to the claim.

While complete VCAA notice was not given prior to the rating 
on appeal, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran. Proper 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
is represented and has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  In a March 2005 statement, the 
veteran's representative indicated that appellate review was 
desired on the evidence now of record.

In view of the fact that the RO took appropriate action to 
assist the veteran in obtaining all evidence that would show 
the severity of his PTSD disability and when any increase in 
severity might have occurred (38 U.S.C.A. § 5110(b)), 
including providing him with VA examinations, the Board 
concludes that there was no prejudice to the veteran due to 
any failure to notify as to the type of evidence necessary 
for an increased initial rating and to establish the 
effective date (See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006)).  In regards to his claim seeking service 
connection for alcohol dependence as secondary to his 
service-connected PTSD, the veteran was not provided notice 
regarding criteria for rating the disability at issue and 
effective dates of awards, however, the lack of such notice 
is not critical, as such notice only becomes relevant if 
service connection is granted (here, service connection has 
been denied).  VA's duty to assist is satisfied.  It is not 
prejudicial to the veteran for the Board to proceed with 
appellate review.

II.  Factual Background

The veteran essentially contends that the current severity of 
his PTSD warrants a rating in excess of 30 percent.  His 
military service included a tour of duty in Vietnam.  Service 
department evidence shows that veteran engaged in combat and 
was awarded the Combat Infantryman Badge (CIB) and a Purple 
Heart (1 Oak Leaf Cluster).  Service medical records (SMR's), 
including a March 1969 separation examination are negative 
for any complaints, treatment, or diagnoses of alcohol abuse.  
When reporting his medical history during the separation 
examination, the veteran checked "no" for any drug or 
narcotic habit and checked "no" for an excessive drinking 
habit.  A June 2003 rating decision granted service 
connection for PTSD, effective from October 28, 2002.  

June 1989 through March 1995 treatment records from Walla 
Walla VA Medical Center (VAMC) showed treatment for alcohol 
abuse.  

May 1997 through June 1997 treatment records from Walla Walla 
VAMC showed that in May 1997 the veteran was admitted for 
court ordered treatment and was on probation for driving with 
a suspended license.  The veteran provided a history of 
having a sip of alcohol when he was a teenager and his first 
intoxication was when he was 18 years old and in the service.  
He started to drink heavy at the age of 27 while being 
involved with sports.  He believed that he was a binge 
drinker; he drank with whomever, and would start in a bar.  
He was previously admitted for treatment in 1995, completed 
the program, and had seven months of sobriety.  He associated 
with drinking friends.  He worked part-time in administration 
at the Indian Health Service.  For psychiatric history, he 
denied a history of psychosis, anxiety, or depression.  He 
denied any suicidal attempts, thoughts, or plans.  A mental 
status and cognitive functions evaluation indicated that he 
was clean, casually dressed, and friendly.  He was alert and 
well oriented to time, place, and person.  There was no 
evidence of auditory or visual hallucinations, confusion, or 
delusion.  His speech was clear and immediate, recent and 
remote events were intact.  His judgment was fair.  He did 
appear to be functioning in the average range of 
intelligence.  There was no evidence of suicidal or homicidal 
thoughts or plans.  His sleep and appetite were okay.  No 
phobias were reported.  The diagnostic impression was alcohol 
dependence and a Global Assessment of Functioning Score (GAF) 
of 80.  

A May 2003 VA examination indicated that the C-file was not 
reviewed, but records from Walla Walla VAMC were reviewed by 
a medical doctor/psychiatrist.  A mental status examination 
revealed that the veteran was neatly dressed in clean, casual 
clothing, and was clean shaven with good hygiene.  He 
appeared on edge, nervous, and sweated profusely throughout 
the one-hour interview.  He was concerned about possible 
alcohol withdrawal symptoms; he insisted that he did not 
drink for one week.  He did have symptoms suggestive of 
alcohol withdrawal, including tremor, anxiety, and sweating.  
He was very quiet and polite.  He reported that his mood was 
mildly depressed and he expressed very little emotionally.  
He was self-effacing in the extreme.  His speech was quiet 
and well modulated.  He was entirely logical.  He denied 
suicidal or homicidal ideation and there were no psychotic 
symptoms.  There was no gross impairment in memory or 
concentration.  The veteran provided a history of struggling 
with alcohol dependence throughout his adult life, beginning 
in Vietnam.  He was not sure why he drank, but he has been 
unable to quit.  Other than alcohol, the veteran indicated 
that he used marijuana sporadically through much of his adult 
life, but stated that he has not used any for the last five 
years.  He never used any other recreational drugs.  The 
impression was that the veteran was a decorated Vietnam 
veteran who was exposed to severe traumatic stressors, and 
whose civilian adjustment has been compromised by a 
combination of alcohol dependence and mild post traumatic 
disorder symptoms.  The veteran was a self-effacing and a man 
of few words, who might have under reported his psychiatric 
symptoms in the same way he underreported the extent of his 
drinking.   From what he was able to convey, he had waxing 
and waning re-experiencing symptoms (nightmares and intrusive 
memories), mild avoidance symptoms (dysphoria, feelings of 
detachment, restricted range effect), and mild hyperarousal 
symptoms (insomnia, intermittently exaggerated startle 
response, intermittent nervousness).  Thus, he just met the 
threshold criteria for a diagnosis of PTSD, and consistent 
with this, did not support the craving for social isolation 
or the distaste for personal relationships, nor the range and 
general mistrust that tend to characterize veterans with more 
severe PTSD.  

There was a clear and dramatic history of alcohol dependence, 
and the veteran continues to drink abusively.  The examiner 
commented that the veteran has a family history of alcohol 
abuse, which raises the possibility that he might have 
developed the illness because of his genetic vulnerability 
even in the absence of combat exposure.  More importantly, 
his PTSD is quite mild, and the symptoms that trouble him 
(re-experiencing symptoms), are not the ones that would 
generally be ameliorated by drinking or that would reinforce 
it.  He was diagnosed with mild chronic PTSD and alcohol 
dependence.  His GAF was 65 (the examiner noted that the 
majority of impairment in psychosocial functioning was due to 
alcohol dependence, not PTSD).  

November 2004 correspondence from D. T., a private Chemical 
Dependency Counselor, indicated that "treatment was provided 
for service connected alcohol dependence secondary to 
posttraumatic stress disorder."  D. T. indicated that this 
connection was noted during the course of treatment as per 
his evaluation.  The statement was verified by a licensed 
clinical social worker.  

On December 2004 VA examination, the veteran was diagnosed 
with mild PTSD and alcohol dependence.  His GAF was 65.  The 
examiner, a clinical psychologist, indicated that the 
veteran's current situation, including his PTSD, is 
relatively unchanged from his previous VA examination.  
Although he has lost his primary relationship, he maintains 
other satisfactory social relationships.  He has a job 
caretaking an elderly disabled individual and he has 
satisfactorily maintained that position.  He has not lost any 
time from his employment due to his alcohol use.  The 
examiner was in agreement with the previous VA examiner who 
stated that the veteran's alcohol use was probably due to his 
genetic vulnerability and not to his Vietnam experience.  The 
examiner opined that the veteran's alcoholism is less likely 
than not caused by his own PTSD.  As far as PTSD symptoms, 
the veteran indicated that he now has nightmares a couple of 
times a week.  His nightmares are not to the extent that he 
thrashes about at night.  He denies any flashbacks.  He has 
intrusive thoughts daily, in which not all of them are bad.  
He does not make much of a conscious effort to avoid stimuli 
associated with the war.  He can watch the news on television 
and read about the war in the paper.  He does not go into 
Oriental restaurants due to the smell of the food.  He does 
not have any animosity toward Vietnamese people or people of 
other races.  He sleeps five hours a night.  He sometimes 
naps in the afternoon.  His anger can be problematic.  He is 
hypervigilant in that he checks the locks on doors and 
windows.  If he hears a noise, he has to check it out.  In 
the evening, he walks around the property to make sure 
everything is ok.  He has a mildly increased startle response 
and denies numbing emotion.  He said he was able to show 
appropriate affection in his relationship.      

III.  Criteria and Analysis

A.  PTSD

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

The criteria for rating PTSD provide a 100 percent rating 
where there is total occupational and social impairment due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Code 9411.  

A 70 percent rating is warranted for PTSD where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 30 percent rating is warranted where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. § 
4.126(a).  

The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.  However, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation on 
the basis of social impairment.  38 C.F.R. § 4.126(b).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. §  4.7. 

In claims for increased ratings, staged ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  This appeal is from the initial 
rating assigned with the grant of service connection in June 
2003, and staged ratings are for consideration.  

The veteran's PTSD is essentially manifested by waxing and 
waning re-experiencing symptoms (nightmares and intrusive 
memories), mild avoidance symptoms (dysphoria, feelings of 
detachment, restricted range effect), and mild hyperarousal 
symptoms (insomnia, intermittently exaggerated startle 
response, intermittent nervousness).  VA examinations, and VA 
inpatient and outpatient records, do not reveal occupational 
and social impairment with deficiencies in most areas due to 
PTSD symptoms listed in the schedular criteria for a 50 
percent rating (outlined above).  In fact in May 2003, the VA 
examiner opined that the majority of impairment in 
psychosocial functioning is due to alcohol dependence, and 
not PTSD.  Even so, the records are silent for flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  In short, the 
disability picture presented throughout the appeal period, is 
not one consistent with the degree of severity needed to meet 
the schedular criteria for the next higher, 50 percent, 
rating for PTSD (and does not approximate those criteria).  
There is a preponderance of evidence against a rating in 
excess of 30 percent for PTSD at any point in the appeal 
period.
B.  Alcohol Dependence

Generally, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1131.  Service connection also may be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury. 38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either caused or aggravated by a service-connected 
disability. Id; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).

Willful misconduct is defined as an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
A mere technical violation of police regulations or 
ordinances will not per se constitute willful misconduct. 38 
C.F.R. § 3.1(n).

The simple drinking of an alcoholic beverage is not of itself 
willful misconduct.  The deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  Organic diseases and disabilities that are a 
secondary result of the chronic use of alcohol as a beverage, 
whether out of compulsion or otherwise, will not be 
considered of willful misconduct origin. 38 C.F.R. § 
3.301(c)(2).

"Alcohol abuse" means the use of alcoholic beverages over 
time, or such excessive use at any one time, sufficient to 
cause disability to the user. 38 C.F.R. § 3.301(d); see also 
VAOPGCPREC 7-99.

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 
91, prohibits, effective for claims filed after October 31, 
1990 (here, the claim was filed in 2002), payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse.  Moreover, Section 8052 also 
amended 38 U.S.C.A. § 105(a) to provide that, with respect to 
claims filed after October 31, 1990, an injury or disease 
incurred during active service will not be deemed to have 
been incurred in line of duty if the injury or disease was a 
result of the person's own willful misconduct, including 
abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 (West 
2002); 38 C.F.R. §§ 3.1(m), 3.301(d).

The VA General Counsel has held that 38 U.S.C.A. § 105(a), as 
amended by section 8052 of the OBRA, prohibits a grant of 
"direct service connection" for drug or alcohol abuse on the 
basis of incurrence or aggravation in line of duty during 
service. VAOPGCPREC 2-98.

The United States Court of Appeals for the Federal Circuit 
(CAFC) has held that there can be service connection for 
compensation for an alcohol or drug abuse disability acquired 
as secondary to, or as a symptom of, a service-connected 
disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001).  However, the CAFC indicated that veterans could 
recover only if they can "adequately establish that their 
alcohol or drug abuse disability is secondary to or is caused 
by their primary service-connected disorder." Allen at 1381.

The CAFC further stated that such compensation would only 
result "where there is clear medical evidence establishing 
that the alcohol or drug abuse disability is indeed caused by 
a veteran's primary service-connected disability, and where 
the alcohol or drug abuse disability is not due to willful 
wrongdoing." Allen at 1381.

Inasmuch as Congress has expressly prohibited the grant of 
direct service connection for alcohol or drug abuse based on 
claims filed on or after October 31, 1990, and requires that 
disability resulting from drug or alcohol abuse be regarded 
as the products of willful misconduct, the claim for direct 
service connection must be denied.  There is no entitlement 
under the law. See Sabonis v. Brown, 6 Vet. App. at 429 
(1991). 

The veteran asserts that service connection is warranted for 
alcohol dependence.  In the alternative, he claims that it is 
related to his service-connected PTSD.  Because the veteran 
is a layperson, he is not competent to establish by his own 
opinion that any current alcohol dependence disorder is 
etiologically related to his PTSD.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

To establish service connection for alcohol dependence on a 
secondary basis in these circumstances, there must be 
competent (medical) evidence of a nexus between the current 
alcohol disorder and the service-connected PTSD.  There 
appears to be conflicting evidence as to whether the 
veteran's current alcohol disorder is related to his service-
connected PTSD.  A private Chemical Dependency Counselor 
indicated that treatment was provided for service-connected 
alcohol dependence secondary to PTSD, in which the connection 
was noted during the course of treatment.  (The statement was 
verified by a licensed clinical social worker.)  In May 2003, 
a VA psychiatrist opined that the veteran's chemical 
dependence was not secondary to PTSD.  The examiner reasoned 
that the veteran has a family history of alcohol abuse, 
raising the possibility that he might have developed the 
illness because of his genetic vulnerability even in the 
absence of combat.  More importantly, the veteran's PTSD is 
quite mild, and the symptoms that trouble him (re-
experiencing symptoms) are not the ones that generally be 
ameliorated by drinking or that would reinforce it.  
Subsequently, another VA examiner, a clinical psychologist, 
indicated that he reviewed the claims file and agreed with 
the previous VA examiner in that the alcohol use was probably 
due to his genetic vulnerability and not to his Vietnam 
experience.  He opined that the veteran's alcoholism is less 
likely than not caused by his PTSD.  Upon close review of 
these opinions in light of the evidentiary record, the Board 
finds that the VA examiners' opinion must be given 
substantially greater probative value.  The Chemical 
Dependence Counselor provided no explanation or rationale for 
indicating that there was a connection between alcohol use 
and PTSD, and gave no indication that he reviewed the record.  
At least one of the VA examiners reviewed the record in its 
entirety, and each provided a rationale for their own 
opinion.  Furthermore, the VA opinions were provided by a 
psychiatrist and a clinical psychologist, whereas the private 
was provided by a Chemical Dependency Counselor.  
The Board concludes, accordingly, that there is a 
preponderance of evidence against the claim for service 
connection for alcohol dependence on a secondary basis. 


ORDER

A rating in excess of 30 percent for PTSD is denied.

Service connection for alcohol dependence as secondary to 
service-connected PTSD is denied.



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


